FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, April 13, 2017 – GPA [BM&FBOVESPA: PCAR4; NYSE: CBD] and Via Varejo S.A. [BM&FBOVESPA:VVAR3 and VVAR11] announce their sales performance in the first quarter of 2017. All comparisons are with the same period in 2016, except where stated otherwise. In the financial statements of GPA on March 31, 2017, due to the ongoing divestment of the interest held by GPA in Via Varejo S.A. as announced in the material fact notice of November 23, 2016, the operations of Via Varejo are treated as discontinued operations , with a retrospective adjustment to net sales and other profit or loss lines as from January 1, 2015, as determined by IFRS 5/CPC 31, and approved by CVM Resolution 598/09 - Sale of non-current assets and discontinued operations. Accordingly, the following comments do not include the performance of Via Varejo, which is shown on page 3. Sales Performance 1Q17 - GPA Food Net revenue adjusted for calendar effects (1) grew 9.5% vs. 1Q16, confirming the recovery at Extra Hiper and consistent growth at Assaí. Both formats outperformed the market (*) Multivarejo - Volume recovery, with notable positive growth of around 2% at Extra, and improved customer traffic trend of 410 bps at Multivarejo vs. 1Q16 - Same-store sales growth of 2.0% , impacted by lower food inflation in the period (down from 13.1% in 1Q16 to 5.2% in 1Q17) - Extra Hiper presented same-store sales growth above 4Q16, reaching 5.4%, while recovering market share. This performance reflects the accuracy of its commercial strategies, without additional pressure on gross margin Assaí - Net revenue grew 28.8%, sustaining a strong performance in the quarter. Same-store growth reached 12.9% , driven by the continuous double-digit growth in customer traffic but impacted by lower food inflation (from 13.1% in 1Q16 to 5.2% in 1Q17) - Significant growth of the two converted stores: sales grew over 2.5 times. Five more stores are already in the process of conversion (*) Food Segment: performance above the market in relation to ABRAS (Brazilian Supermarket Association) and PMC (Monthly Retail Survey by IBGE). Extra Hiper and Assaí: growth above the market according to Nielsen data. (1) Adjusted for calendar effects related to: February (1 day less) and March (Easter effect). The adjustment was 280 bps for GPA Food, which approximately 380 bps in Multivarejo and 50 bps in Assaí. (2) Extra and Pão de Açúcar banners: Supermarket stores, hypermarket, proximity, gas stations, drugstores and food e-commerce, in addition to revenue from leasing of commercial centers. (3) Includes sales of two stores already converted from Extra Hiper to Assaí, which contributed by 60 bps to Food and 190 bps to Assaí. Multivarejo: Net sales totaled R$6.5 billion in 1Q17, with same-store sales growing 2.0% . Performance in the quarter continued to prove the success of commercial strategies, with sequential recovery of volumes by 840 bps and improved customer traffic by 410 bps in relation to the same period the previous year.
